Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST CITI INSTITUTIONAL ENHANCED INCOME FUND FORM N-Q NOVEMBER 30, 2007 Notes to Schedule of Investments (unaudited) Investments in Institutional Enhanced Portfolio, at value $17,753,577. 1. Organization and Significant Accounting Policies Citi SM Institutional Enhanced Income Fund (the Fund) is a separate diversified investment series of Legg Mason Partners Institutional Trust (the Trust), a Maryland business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in Institutional Enhanced Portfolio (the Portfolio), a management investment company that has the same investment objectives as the Fund. The following is a summary of the significant accounting policies consistently followed by the Fund and is in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation  The Fund records its investment in the Portfolio at value. The value of such investment reflects the Funds proportionate interest (25.8% at November 30, 2007) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which is included elsewhere in this report. Institutional Enhanced Portfolio Schedule of Investments (unaudited) November 30, 2007 Face Amount Security Value ASSET-BACKED SECURITIES  24.9% Home Equity  23.8% $685,050 American Home Mortgage Investment Trust, 4.939% due 12/25/07 (a) $ Ameriquest Mortgage Securities Inc., 5.049% due 12/25/07 (a) Argent Securities Inc., 4.849% due 12/25/07 (a) Bayview Financial Asset Trust, 5.239% due 12/25/07 (a)(b) Chase Funding Mortgage Loan Asset-Backed Certificates, 5.079% due 12/25/07 (a) Countrywide Asset-Backed Certificates, 5.504% due 12/25/07 (a) FBR Securitization Trust, 5.568% due 12/28/07 (a) First Franklin Mortgage Loan Asset Backed Certificates, 5.724% due 12/25/07 (a) GMAC Mortgage Corp. Loan Trust, 5.534% due 12/25/07 (a) Indymac Home Equity Loan Asset-Backed Trust, 4.959% due 12/25/07 (a) Novastar Home Equity Loan, 5.629% due 12/25/07 (a) RAAC: 5.039% due 12/25/07 (a)(b) 5.594% due 12/25/07 (a)(b) SACO I Trust: 4.919% due 12/25/07 (a) 4.939% due 12/25/07 (a) Specialty Underwriting & Residential Finance, 5.674% due 12/25/07 (a) Structured Asset Investment Loan Trust, 5.289% due 12/25/07 (a) Truman Capital Mortgage Loan Trust, 5.754% due 12/25/07 (a)(b) Wachovia Asset Securitization Inc., 5.219% due 12/25/07 (a) Total Home Equity Automobiles  1.1% Drivetime Auto Owner Trust, 5.422% due 12/25/07 (b) Hertz Vehicle Financing LLC, 4.989% due 12/25/07 (a)(b) Total Automobiles TOTAL ASSET-BACKED SECURITIES (Cost  $19,653,195) COLLATERALIZED MORTGAGE OBLIGATIONS  25.8% American Home Mortgage Assets, 5.083% due 12/25/07 (a) American Home Mortgage Investment Trust, 4.969% due 12/25/07 (a) Banc of America Mortgage Securities, 5.750% due 12/25/07 Countrywide Alternative Loan Trust: 5.540% due 12/20/07 (a) 5.560% due 12/20/07 (a) 6.243% due 12/20/07 (a) 5.089% due 12/25/07 (a) IMPAC CMB Trust, 5.109% due 12/25/07 (a) Indymac Index Mortgage Loan Trust: 5.219% due 12/25/07 (a) 5.584% due 12/25/07 (a) 5.664% due 12/25/07 (a) Lehman XS Trust, 5.544% due 12/25/07 (a) Residential Accredit Loans Inc.: 4.859% due 12/25/07 (a) 5.664% due 12/25/07 (a) Residential Funding Mortgage Securities II Inc., 4.899% due 12/25/07 (a) Structured Adjustable Rate Mortgage Loan Trust, 4.989% due 12/25/07 (a) Structured Asset Mortgage Investments Inc., 7.647% due 12/25/07 (a) See Notes to Schedule of Investments. 1 Institutional Enhanced Portfolio Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS  25.8% (continued) Thornburg Mortgage Securities Trust: $897,247 4.894% due 12/25/07 (a) $ 4.899% due 12/25/07 (a) Washington Mutual Inc.: 5.584% due 12/25/07 (a) 5.614% due 12/25/07 (a) WMALT Mortgage Pass-Through Certificates, 5.039% due 12/25/07 (a) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost  $18,210,416) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $37,863,611) SHORT-TERM INVESTMENTS  49.0% Certificates of Deposit (Yankee)  16.3% Banco Bilbao, 5.500% due 12/20/07 Bank of Tokyo, 5.180% due 1/14/08 Bank of Tokyo Mitsubishi, 5.150% due 1/15/08 Barclays Bank PLC NY, 5.100% due 2/27/08 Canadian Imperial Bank, 4.950% due 7/7/08 Depfa Bank PLC, 4.946% due 2/1/08 (c) Deutsche Bank AG NY, 5.030% due 3/17/08 Royal Bank of Scotland NY, 5.150% due 1/15/08 Unicredito Italiano SpA NY, 4.855% due 5/6/08 Total Certificates of Deposit (Yankee) Commercial Paper  17.9% Bank of Ireland, 5.183% due 4/11/08 (c) CBA Delaware Finance, 4.983% due 2/20/08 (c) Danske Corp., 4.629% due 8/4/08 (c) Dresdner Bank AG NY, 4.800% due 2/1/08 ING Funding LLC, 4.692% due 4/3/08 (c) Sanpaolo IMI U.S. Financial Co., 5.179% due 1/4/08 (c) Skandinaviska Enskilda Banken, 4.760% due 2/4/08 Societe Generale N.A., 5.212% due 1/7/08 (c) Swedbank, 5.223% due 1/8/08 (c) UBS Finance Delaware LLC, 5.085% due 2/13/08 (c) Total Commercial Paper Corporate Bonds & Notes  14.8% Air Products & Chemicals Inc., 4.522% due 12/3/07 (c) Natixis, 4.670% due 4/2/08 (a) Steers CLN, 5.261% due 12/31/07 (a)(b) Wachovia Bank NA, 5.200% due 1/3/08 (a) Total Corporate Bonds & Notes TOTAL SHORT-TERM INVESTMENTS (Cost  $33,805,040) TOTAL INVESTMENTS  99.7% (Cost  $71,668,651#) Other Assets in Excess of Liabilities  0.3% TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at November 30, 2007. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers.
